Order entered October 31, 2018




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00952-CV

                           IN RE DARLA JALANE EDDINS, Relator

                  Original Proceeding from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-13-23371

                                              ORDER
                           Before Justices Bridges, Brown, and Boatright

        Based on the Court’s opinion of this date, we GRANT relator’s motion to dismiss and

DISMISS this original proceeding. See TEX. R. APP. P. 42.1(a)(1). We ORDER relator to bear

the costs, if any, of this original proceeding.

                                                           /s/   JASON BOATRIGHT
                                                                 JUSTICE